 
Exhibit 10.1

 
Artio Global Investors Inc.
 
Class A Common Stock, par value $0.001 per share



--------------------------------------------------------------------------------

 
Underwriting Agreement
 
June 3, 2010
 
Goldman, Sachs & Co.,
200 West Street,
New York, New York 10282-2198
As representative of the several Underwriters
named in Schedule I hereto.


 
Ladies and Gentlemen:
 
Artio Global Investors Inc., a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions stated herein, to issue and sell to the
Underwriters named in Schedule I hereto (the “Underwriters”) an aggregate of
3,770,229 shares (the “Firm Shares”) and, at the election of the Underwriters,
up to 565,534 additional shares (the “Optional Shares”) of Class A Common Stock,
par value $0.001 (“Stock”), of the Company (the Firm Shares and the Optional
Shares that the Underwriters elect to purchase pursuant to Section 2 hereof
being collectively called the “Shares”).
 
1.    The Company represents and warrants to, and agrees with, each of the
Underwriters that:
 
(a)    A registration statement on Form S-1 (File No. 333-166992) (the “Initial
Registration Statement”) in respect of the Shares has been filed with the
Securities and Exchange Commission (the “Commission”); the Initial Registration
Statement and any post-effective amendment thereto, each in the form heretofore
delivered to you, and, excluding exhibits thereto but including all documents
incorporated by reference in the prospectus contained therein, to you for each
of the other Underwriters, have been declared effective by the Commission in
such form; other than a registration statement, if any, increasing the size of
the offering (a “Rule 462(b) Registration Statement”), filed pursuant to Rule
462(b) under the Securities Act of 1933, as amended (the “Act”), which became
effective upon filing, no other document with respect to the Initial
Registration Statement or document incorporated by reference therein has
heretofore been filed with the Commission; and no stop order suspending the
effectiveness of the Initial Registration Statement, any post-effective
amendment thereto or the Rule 462(b)
 
 
 

--------------------------------------------------------------------------------

 
 
Registration Statement, if any, has been issued and no proceeding for that
purpose has been initiated or threatened by the Commission (any preliminary
prospectus included in the Initial Registration Statement or filed with the
Commission pursuant to Rule 424(a) of the rules and regulations of the
Commission under the Act is hereinafter called a “Preliminary Prospectus”; the
various parts of the Initial Registration Statement and the Rule 462(b)
Registration Statement, if any, including all exhibits thereto and including the
information contained in the form of final prospectus filed with the Commission
pursuant to Rule 424(b) under the Act in accordance with Section 5(a) hereof and
deemed by virtue of Rule 430A under the Act to be part of the Initial
Registration Statement at the time it was declared effective, each as amended at
the time such part of the Initial Registration Statement became effective or
such part of the Rule 462(b) Registration Statement, if any, became or hereafter
becomes effective, are hereinafter collectively called the “Registration
Statement”; the Preliminary Prospectus relating to the Shares that was included
in the Registration Statement immediately prior to the Applicable Time (as
defined in Section 1(c) hereof) is hereinafter called the “Pricing Prospectus”;
and such final prospectus, in the form first filed pursuant to Rule 424(b) under
the Act, is hereinafter called the “Prospectus”; any reference herein to any
Preliminary Prospectus, the Pricing Prospectus or the Prospectus shall be deemed
to refer to and include the documents incorporated by reference therein pursuant
to Item 12 of Form S-1 under the Act, as of the date of such prospectus; and any
“issuer free writing prospectus” as defined in Rule 433 under the Act relating
to the Shares is hereinafter called an “Issuer Free Writing Prospectus”);
 
(b)    No order preventing or suspending the use of any Preliminary Prospectus
or any Issuer Free Writing Prospectus has been issued by the Commission, and
each Preliminary Prospectus, at the time of filing thereof, conformed in all
material respects to the requirements of the Act and the rules and regulations
of the Commission thereunder, and did not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided, however, that this
representation and warranty shall not apply to any statements or omissions made
in reliance upon and in conformity with information furnished in writing to the
Company by an Underwriter through Goldman, Sachs & Co. expressly for use
therein;
 
(c)    For the purposes of this Agreement, the “Applicable Time” is 6:00 p.m.
(Eastern time) on the date of this Agreement.  The Pricing Prospectus, as of the
Applicable Time, together with the number of shares and price per share to the
public, did not include any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; and each
Issuer Free Writing Prospectus listed on Schedule II hereto does not conflict
with the
 
 
2

--------------------------------------------------------------------------------

 
 
information contained in the Registration Statement, the Pricing Prospectus or
the Prospectus and each such Issuer Free Writing Prospectus, as supplemented by
and taken together with the Pricing Prospectus as of the Applicable Time, did
not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to statements or omissions
made in an Issuer Free Writing Prospectus in reliance upon and in conformity
with information furnished in writing to the Company by an Underwriter through
Goldman, Sachs & Co. expressly for use therein;
 
(d)    The documents incorporated by reference in the Pricing Prospectus and the
Prospectus, when they became effective or were filed with the Commission, as the
case may be, conformed in all material respects to the requirements of the Act
or the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as
applicable, and the rules and regulations of the Commission thereunder, and none
of such documents contained an untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; provided, however, that this representation
and warranty shall not apply to statements or omissions made in reliance upon
and in conformity with information furnished in writing to the Company by an
Underwriter through Goldman, Sachs & Co. expressly for use therein; and no such
documents were filed with the Commission since the Commission’s close of
business on the business day immediately prior to the date of this Agreement and
prior to the execution of this Agreement;
 
(e)    The Registration Statement conforms, and the Prospectus and any further
amendments or supplements to the Registration Statement and the Prospectus will
conform, in all material respects to the requirements of the Act and the rules
and regulations of the Commission thereunder and do not and will not, as of the
applicable effective date as to each part of the Registration Statement and as
of the applicable filing date as to the Prospectus and any amendment or
supplement thereto, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; provided, however, that this representation
and warranty shall not apply to any statements or omissions made in reliance
upon and in conformity with information furnished in writing to the Company by
an Underwriter through Goldman, Sachs & Co. expressly for use therein;
 
(f)    Neither the Company nor any of its subsidiaries has sustained since the
date of the latest audited financial statements included or incorporated by
reference in the Pricing Prospectus any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, otherwise than as set forth or contemplated in the Pricing
Prospectus; and, since the respective dates as of which information is given in
the Registration
 
 
3

--------------------------------------------------------------------------------

 
 
Statement and the Pricing Prospectus, there has not been any change in the
capital stock or long-term debt of the Company or any of its subsidiaries or any
material adverse change, or any development involving a prospective material
adverse change, in or affecting the general affairs, management, financial
position, stockholders’ equity or results of operations of the Company and its
subsidiaries, taken as a whole, otherwise than as set forth or contemplated in
the Pricing Prospectus;
 
(g)    Neither the Company nor any of its subsidiaries own any real
property.  The Company and its subsidiaries have good and marketable title in
fee simple to all personal property owned by them, in each case free and clear
of all liens, encumbrances and defects except such as are described in the
Pricing Prospectus or such as do not materially affect the value of such
property and do not interfere with the use made and proposed to be made of such
property by the Company and its subsidiaries; and any real property and
buildings held under lease by the Company and its subsidiaries are held by them
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its subsidiaries;
 
(h)    (i) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with power
and authority (corporate and other) to own its properties and conduct its
business as described in the Pricing Prospectus, and has been duly qualified as
a foreign corporation for the transaction of business and is in good standing
under the laws of each other jurisdiction in which it owns or leases properties
or conducts any business so as to require such qualification, except where such
failure to be so qualified and in good standing would not, individually or in
the aggregate, have a material adverse effect on the general affairs,
management, prospects, financial position, stockholders’ equity or results of
operations of the Company and its subsidiaries, taken as a whole (a “Material
Adverse Effect”); (ii) Artio Global Holdings LLC (“Artio LLC”) has been duly
formed and is validly existing as a limited liability company in good standing
under the laws of the State of Delaware, with power and authority (limited
liability company power and other) to own its properties and conduct its
business as described in the Pricing Prospectus, and has been duly qualified as
a foreign limited liability company for the transaction of business and is in
good standing under the laws of each other jurisdiction in which it owns or
leases properties or conducts any business so as to require such qualification,
except where any such failure to be so qualified and in good standing would not,
individually or in the aggregate, have a Material Adverse Effect; and (iii) each
subsidiary of the Company has been duly organized and is validly existing as a
limited liability company in good standing under the laws of the State of
Delaware, except where any such failure to be so qualified and in good standing
would not, individually or in the aggregate, have a Material Adverse Effect;
 
 
4

--------------------------------------------------------------------------------

 
 
(i)    The Company has an authorized capitalization as set forth in the Pricing
Prospectus and all of the issued shares of capital stock (including the Stock,
the Class B common stock, par value $0.001 per share (the “Class B Stock”) and
Class C common stock, par value $0.01 per share (together with the Stock and the
Class B Stock, the “Common Stock”)) of the Company have been duly and validly
authorized and issued and are fully paid and non-assessable and conform to the
description of the Common Stock contained in the Pricing Prospectus and the
Prospectus;
 
(j)    All of the membership interests of each subsidiary of the Company have
been duly and validly authorized and issued and (except as otherwise set forth
in the Pricing Prospectus) are owned directly or indirectly by the Company, free
and clear of all liens, encumbrances, equities or claims;
 
(k)    The issue and sale of the Shares and the compliance by the Company with
this Agreement and the consummation of the transactions herein contemplated will
not conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, (i) any indenture, mortgage, deed
of trust, loan agreement or other agreement or instrument to which the Company
or any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject, (ii) the certificate of incorporation or
by-laws (or other organizational documents) of the Company or any of its
subsidiaries, or (iii) any statute, order, rule or regulation of any court or
governmental agency or body having jurisdiction over the Company or any of its
subsidiaries or any of their properties, except in the case of clauses (i) and
(iii) as would not, individually or in the aggregate, have a Material Adverse
Effect or have a material adverse effect on the consummation of the transactions
contemplated herein; and no consent, approval, authorization, order,
registration or qualification of or with any such court or governmental agency
or body is required for the issue and sale of the Shares or the consummation by
the Company of the transactions contemplated by this Agreement, except the
registration under the Act of the Shares and such consents, approvals,
authorizations, registrations or qualifications as may be required under state
securities or Blue Sky laws in connection with the purchase and distribution of
the Shares by the Underwriters;
 
(l)    Neither the Company nor any of its subsidiaries is (i) in violation of
its certificate of incorporation or by-laws, or such other organizational
documents or (ii) in default in the performance or observance of any material
obligation, agreement, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement, lease or other agreement or instrument
to which it is a party or by which it or any of its properties may be bound,
except in the case of clause (ii) for any default that would not, individually
or in the aggregate, have a Material Adverse Effect or have a material adverse
effect on the consummation of the transactions contemplated herein;
 
 
5

--------------------------------------------------------------------------------

 
 
(m)    The statements set forth in the Pricing Prospectus and Prospectus under
the caption “Description of Capital Stock”, insofar as they purport to
constitute a summary of the terms of the Common Stock (including the Stock),
under the caption “Material U.S. Federal Tax Considerations for Non-U.S. Holders
of Our Class A Common Stock”, and under the captions “Related Party
Transactions” and “Underwriting”, insofar as they purport to describe the
provisions of the laws and documents referred to therein, are accurate, complete
and fair in all material respects;
 
(n)    Other than as set forth in the Pricing Prospectus, there are no legal or
governmental proceedings pending to which the Company or any of its subsidiaries
is a party or of which any property of the Company or any of its subsidiaries is
the subject which, if determined adversely to the Company or any of its
subsidiaries, would individually or in the aggregate have a Material Adverse
Effect or have a material adverse effect on the consummation of the transactions
contemplated herein; and, to the best of the Company’s  knowledge, no such
proceedings are threatened or contemplated by governmental authorities or
threatened by others;
 
(o)    The Company is not and, after giving effect to the offering and sale of
the Shares and the application of the proceeds thereof, will not be required to
register as an “investment company”, as such term is defined in the Investment
Company Act of 1940, as amended (the “Investment Company Act”);
 
(p)    The Company is not an “ineligible issuer,” as defined under Rule 405
under the Act;
 
(q)    KPMG LLP, who have certified certain financial statements of the Company
and its subsidiaries are independent public accountants as and to the extent
required by the Act and the rules and regulations of the Commission thereunder;
 
(r)    The Company maintains a system of internal control over financial
reporting (as such term is defined in Rule 13a-15(f) under the Exchange Act that
complies with the requirements of the Exchange Act and has been designed by the
Company’s principal executive officer and principal financial officer, or under
their supervision, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles.  The
Company is not aware of any material weaknesses in its internal control over
financial reporting;
 
(s)    Since the date of the latest audited financial statements included or
incorporated by reference in the Pricing Prospectus, there has been no change in
the Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting;
 
 
6

--------------------------------------------------------------------------------

 
 
(t)    Except as disclosed in the Pricing Prospectus, the Company’s internal
accounting controls are sufficient to provide reasonable assurance that: (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with U.S. generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences;
 
(u)    The Company maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15(e) under the Exchange Act) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures have
been designed to ensure that material information relating to the Company and
its subsidiaries is made known to the Company’s principal executive officer and
principal financial officer by others within those entities; and such disclosure
controls and procedures are effective in all material respects;
 
(v)    Each employee benefit plan, within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), that is
maintained, administered or contributed to by the Company or any of its
affiliates, that together with the Company would be deemed a “single employer”
within the meaning of Section 4001(b)(1) of ERISA (“ERISA Affiliates”) for
employees or former employees of the Company and its ERISA Affiliates has been
maintained in compliance in all material respects with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Internal Revenue Code of 1986, as
amended (the “Code”); no prohibited transaction, within the meaning of Section
406 of ERISA or Section 4975 of the Code, for which the Company or any of its
ERISA Affiliates would have any material liability has occurred with respect to
any such plan excluding transactions effected pursuant to a statutory or
administrative exemption; for each such plan that is subject to the funding
rules of Section 412 of the Code or Section 302 of ERISA, no “accumulated
funding deficiency” as defined in Section 412 of the Code has been incurred,
whether or not waived, and the fair market value of the assets of each such plan
(excluding for these purposes accrued but unpaid contributions) exceeds the
present value of all benefits accrued under such plan determined using
reasonable actuarial assumptions; no “reportable event” (as defined in ERISA)
has occurred with respect to any “pension plan” (as defined in ERISA) for which
the Company or any of its ERISA Affiliates would have any material liability;
and neither the Company nor any of its ERISA Affiliates has incurred or
reasonably expects to incur any material liability under Title IV of ERISA with
respect to termination of, or withdrawal from, any “pension plan”;
 
 
7

--------------------------------------------------------------------------------

 
 
(w)    The Company is not required to be registered, licensed or qualified as an
investment adviser, a broker-dealer, a commodity trading advisor, a commodity
pool operator or a futures commission merchant; each of the Company’s
subsidiaries that is required to be registered, licensed or qualified as an
investment adviser, a broker-dealer, a commodity trading advisor, a commodity
pool operator or a futures commission merchant is so registered, licensed or
qualified in each jurisdiction where the conduct of its business requires such
registration, license or qualification (and such registration, license or
qualification is in full force and effect), and is in compliance with all
applicable laws requiring any such registration, licensing or qualification,
except as set forth in or contemplated in the Pricing Prospectus or where the
failure to be so registered, licensed or qualified would not, individually or in
the aggregate, result in a Material Adverse Effect; each of the Company’s
subsidiaries that is required to be registered as an investment adviser under
the Investment Advisers Act of 1940, as amended (the “Advisers Act”), has
adopted a written compliance program reasonably designed to ensure compliance
with the Advisers Act and has appointed a chief compliance officer, except where
the failure to do so would not, individually or in the aggregate, result in a
Material Adverse Effect;
 
(x)    The Company does not directly advise any of the Artio Global mutual funds
(the “Artio Global Funds”) and is not a party to any investment advisory
agreement; each investment advisory agreement to which any of the subsidiaries
is a party is a valid and legally binding obligation of such subsidiary and is
in compliance with the applicable provisions of the Advisers Act, except as have
not had and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and none of the subsidiaries is in breach
or violation of or in default under any such agreement, which breach, violation,
default or invalidity has had or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, except as set forth
in or contemplated in the Pricing Prospectus;
 
(y)    Except as set forth in the Pricing Prospectus, consummation of the
transactions contemplated by this Agreement and the Exchange Agreement, as
amended (each substantially in the form filed as exhibits to the Registration
Statement), will not adversely affect in any material respect the ability of the
Company or its subsidiaries to conduct their respective businesses as described
in the Pricing Prospectus and the Prospectus in compliance with applicable law,
including, but not limited to, providing investment advisory services to clients
and funds, whether or not such funds are registered under the Investment Company
Act;
 
(z)    Neither the Company nor any of its subsidiaries, and, to the knowledge of
the Company, no director, officer, agent, employee or other person acting on
behalf of the Company or any of its subsidiaries or the Artio Global Funds, has
violated or is in violation of any provision of the U.S. Foreign Corrupt
 
 
8

--------------------------------------------------------------------------------

 
 
Practices Act of 1977; or made any unlawful bribe, rebate, payoff, influence
payment, kickback or other unlawful payment;
 
(aa)    The operations of the Company and its subsidiaries and, to the knowledge
of the Company, the Artio Global Funds, are and have been conducted at all times
in compliance with applicable financial recordkeeping and reporting requirements
of the money laundering statutes of all applicable jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company its subsidiaries or, to the knowledge of the Company, the
Artio Global Funds, with respect to the Money Laundering Laws is pending or, to
the knowledge of the Company, threatened, except as would not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect;
 
(bb)    To the best of the Company’s knowledge, none of the Company, its
subsidiaries, the Artio Global Funds or any of their respective affiliates is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not knowingly, directly or indirectly, use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds to the subsidiaries,
the Artio Global Funds or any joint venture partner or other person or entity,
for the purpose of financing the activities of any person currently subject to
any U.S. sanctions administered by OFAC;
 
(cc)    None of the subsidiaries that acts as a general partner or managing
member (or in a similar capacity) or as an investment adviser or investment
manager of any Artio Global Fund has performed any act or otherwise engaged in
any conduct that would prevent such subsidiary from benefiting from any
exculpation clause or other limitation of liability available to it under the
terms of the management agreement or advisory agreement, as applicable, between
such subsidiary and such Artio Global Fund, except, in each case, as would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect; and
 
(dd)    Except as disclosed in the Pricing Prospectus, there are no contracts,
agreements or understandings between the Company or its subsidiaries and any
person granting such person the right to require the Company to file a
registration statement under the Act with respect to any securities of the
Company owned or to be owned by such person or to require the Company to include
such securities in the securities registered pursuant to the Registration
Statement or in any securities being registered pursuant to any other
registration statement filed by the Company under the Act.
 
 
9

--------------------------------------------------------------------------------

 
 
2.    Subject to the terms and conditions herein set forth, (a) the Company
agrees to issue and sell to each of the Underwriters, and each of the
Underwriters agrees, severally and not jointly, to purchase from the Company, at
a purchase price per share of $16.4635, the number of Firm Shares set forth
opposite the name of such Underwriter in Schedule I hereto and (b) in the event
and to the extent that the Underwriters shall exercise the election to purchase
Optional Shares as provided below, the Company agrees to issue and sell to each
of the Underwriters, and each of the Underwriters agrees, severally and not
jointly, to purchase from the Company, at the purchase price per share set forth
in clause (a) of this Section 2, that portion of the number of Optional Shares
as to which such election shall have been exercised (to be adjusted by you so as
to eliminate fractional shares) determined by multiplying such number of
Optional Shares by a fraction, the numerator of which is the maximum number of
Optional Shares which such Underwriter is entitled to purchase as set forth
opposite the name of such Underwriter in Schedule I hereto and the denominator
of which is the maximum number of Optional Shares that all of the Underwriters
are entitled to purchase hereunder.
 
The Company hereby grants to the Underwriters the right to purchase at their
election up to 565,534 Optional Shares, at the purchase price per share set
forth in the paragraph above, for the sole purpose of covering sales of shares
in excess of the number of Firm Shares, provided that the purchase price per
Optional Share shall be reduced by an amount per share equal to any dividends or
distributions declared by the Company and payable on the Firm Shares but not
payable on the Optional Shares.  Any such election to purchase Optional Shares
may be exercised only by written notice from you to the Company, given within a
period of 30 calendar days after the date of this Agreement, setting forth the
aggregate number of Optional Shares to be purchased and the date on which such
Optional Shares are to be delivered, as determined by you but in no event
earlier than the First Time of Delivery (as defined in Section 4 hereof) or,
unless you and the Company otherwise agree in writing, earlier than two or later
than ten business days after the date of such notice.
 
3.    Upon the authorization by you of the release of the Firm Shares, the
several Underwriters propose to offer the Firm Shares for sale upon the terms
and conditions set forth in the Prospectus.
 
4.    (a)    The Shares to be purchased by each Underwriter hereunder, in
definitive form, and in such authorized denominations and registered in such
names as Goldman, Sachs & Co. may request upon at least forty-eight hours’ prior
notice to the Company shall be delivered by or on behalf of the Company to
Goldman, Sachs & Co., through the facilities of the Depository Trust Company
(“DTC”), for the account of such Underwriter, against payment by or on behalf of
such Underwriter of the purchase price therefor by wire transfer of Federal
(same-day) funds to the account specified by the Company to Goldman, Sachs & Co.
at least forty-eight hours in advance.  The Company will cause the certificates
 
 
10

--------------------------------------------------------------------------------

 
 
representing the Shares to be made available for checking and packaging at least
twenty-four hours prior to the Time of Delivery (as defined below) with respect
thereto at the office of DTC or its designated custodian (the “Designated
Office”).  The time and date of such delivery and payment shall be, with respect
to the Firm Shares, 9:30 a.m., New York City time, on June 9, 2010 or such other
time and date as Goldman, Sachs & Co. and the Company may agree upon in writing,
and, with respect to the Optional Shares, 9:30 a.m., New York time, on the date
specified by Goldman, Sachs & Co. in the written notice given by Goldman, Sachs
& Co. of the Underwriters’ election to purchase such Optional Shares, or such
other time and date as Goldman, Sachs & Co. and the Company may agree upon in
writing.  Such time and date for delivery of the Firm Shares is herein called
the “First Time of Delivery”, such time and date for delivery of the Optional
Shares, if not the First Time of Delivery, is herein called the “Second Time of
Delivery”, and each such time and date for delivery is herein called a “Time of
Delivery”.
 
(b)    The documents to be delivered at each Time of Delivery by or on behalf of
the parties hereto pursuant to Section 8 hereof, including the cross receipt for
the Shares and any additional documents requested by the Underwriters pursuant
to Section 8(l) hereof, will be delivered at the offices of Sullivan & Cromwell
LLP, 125 Broad Street, New York, New York 10004 (the “Closing Location”), and
the Shares will be delivered at the Designated Office, all at such Time of
Delivery.  A meeting will be held at the Closing Location at 3:00 p.m., New York
City time, on the New York Business Day next preceding such Time of Delivery, at
which meeting the final drafts of the documents to be delivered pursuant to the
preceding sentence will be available for review by the parties hereto.  For the
purposes of this Section 4, “New York Business Day” shall mean each Monday,
Tuesday, Wednesday, Thursday and Friday which is not a day on which banking
institutions in New York City are generally authorized or obligated by law or
executive order to close.
 
5.    The Company agrees with each of the Underwriters:
 
(a)    To prepare the Prospectus in a form approved by you and to file such
Prospectus pursuant to Rule 424(b) under the Act not later than the Commission’s
close of business on the second business day following the execution and
delivery of this Agreement, or, if applicable, such earlier time as may be
required by Rule 430A(a)(3) under the Act; to make no further amendment or any
supplement to the Registration Statement or the Prospectus prior to the last
Time of Delivery which shall be disapproved by you promptly after reasonable
notice thereof; to advise you, promptly after it receives notice thereof, of the
time when any amendment to the Registration Statement has been filed or becomes
effective or any amendment or supplement to the Prospectus has been filed and to
furnish you with copies thereof; to file promptly all material required to be
filed by the Company with the Commission pursuant to Rule 433(d) under the Act;
to advise you, promptly after it receives notice thereof, of the issuance by the
Commission of any stop order or of any order preventing or suspending the use of
 
 
11

--------------------------------------------------------------------------------

 
 
any Preliminary Prospectus or other prospectus in respect of the Shares, of the
suspension of the qualification of the Shares for offering or sale in any
jurisdiction, of the initiation or threatening of any proceeding for any such
purpose, or of any request by the Commission for the amending or supplementing
of the Registration Statement or the Prospectus or for additional information;
and, in the event of the issuance of any stop order or of any order preventing
or suspending the use of any Preliminary Prospectus or other prospectus or
suspending any such qualification, to promptly use its best efforts to obtain
the withdrawal of such order;
 
(b)    Promptly from time to time to take such action as you may reasonably
request to qualify the Shares for offering and sale under the securities laws of
such jurisdictions as you may request and to comply with such laws so as to
permit the continuance of sales and dealings therein in such jurisdictions for
as long as may be necessary to complete the distribution of the Shares, provided
that in connection therewith the Company shall not be required to qualify as a
foreign corporation or to file a general consent to service of process in any
jurisdiction;
 
(c)    Prior to 10:00 a.m., New York City time, on the New York Business Day
next succeeding the date of this Agreement and from time to time, to furnish the
Underwriters with written and electronic copies of the Prospectus in New York
City in such quantities as you may reasonably request, and, if the delivery of a
prospectus (or in lieu thereof, the notice referred to in Rule 173(a) under the
Act) is required at any time prior to the expiration of nine months after the
time of issue of the Prospectus in connection with the offering or sale of the
Shares and if at such time any event shall have occurred as a result of which
the Prospectus as then amended or supplemented would include an untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made when such Prospectus (or in lieu thereof, the notice referred to in Rule
173(a) under the Act) is delivered, not misleading, or, if for any other reason
it shall be necessary during such same period to amend or supplement the
Prospectus in order to comply with the Act, to notify you and upon your request
to prepare and furnish without charge to each Underwriter and to any dealer in
securities as many written and electronic copies as you may from time to time
reasonably request of an amended Prospectus or a supplement to the Prospectus
which will correct such statement or omission or effect such compliance; and in
case any Underwriter is required to deliver a prospectus (or in lieu thereof,
the notice referred to in Rule 173(a) under the Act) in connection with sales of
any of the Shares at any time nine months or more after the time of issue of the
Prospectus, upon your request but at the expense of such Underwriter, to prepare
and deliver to such Underwriter as many written and electronic copies as you may
request of an amended or supplemented Prospectus complying with Section 10(a)(3)
of the Act;
 
(d)    To make generally available to its securityholders as soon as
practicable, but in any event not later than sixteen months after the effective
date
 
 
12

--------------------------------------------------------------------------------

 
 
of the Registration Statement (as defined in Rule 158(c) under the Act), an
earnings statement of the Company and its subsidiaries (which need not be
audited) complying with Section 11(a) of the Act and the rules and regulations
of the Commission thereunder (including, at the option of the Company, Rule
158);
 
(e)    During the period beginning from the date hereof and continuing to and
including the date 90 days after the date of the Prospectus (the “Lock-Up
Period”), not to offer, sell, contract to sell, pledge, grant any option to
purchase, make any short sale or otherwise dispose, except as provided
hereunder, of any securities of the Company that are substantially similar to
the Shares, including but not limited to any options or warrants to purchase
shares of Stock or any securities that are convertible into or exchangeable for,
or that represent the right to receive, Stock or any such substantially similar
securities other than (i) the issuance by the Company of shares of Stock upon
the vesting of a restricted stock unit, the exercise of an option or warrant, or
the conversion or exchange of convertible or exchangeable securities, in each
case that is outstanding on the date of this Agreement, or the exchange of Class
A units of Artio LLC by Richard C. Pell, the Richard Pell Family Trust,
Rudolph-Riad Younes and the Rudolph-Riad Younes Family Trust, (ii) the issuance
by the Company of restricted stock units, as grants that are not scheduled to
vest during the Lock-Up Period or as dividend equivalents, granted under any
employee benefit plans existing on the date hereof and described in the Pricing
Prospectus; (iii) the grant of options or the issuance of shares of Stock by the
Company to employees, officers, directors, advisors or consultants under any
employee benefit plans described in the Pricing Prospectus that do not become
transferrable or result in the delivery of securities that become transferrable
during the Lock-Up Period, and (iv) with your prior written consent;  provided,
however, that if (1) during the last 17 days of the initial Lock-Up Period, the
Company releases earnings results or announces material news or a material event
or (2) prior to the expiration of the initial Lock-Up Period, the Company
announces that it will release earnings results during the 15-day period
following the last day of the initial Lock-Up Period, then in each case the
Lock-Up Period will be automatically extended until the expiration of the 18-day
period beginning on the date of release of the earnings results or the
announcement of the material news or material event, as applicable, unless
Goldman, Sachs & Co. waives, in writing, such extension; the Company will
provide Goldman, Sachs & Co. and each stockholder subject to the Lock-Up Period
pursuant to the lockup letters described in Section 8(i) with prior notice of
any such announcement that gives rise to an extension of the Lock-up Period;
 
(f)    To furnish to its stockholders as soon as practicable after the end of
each fiscal year an annual report (including a balance sheet and statements of
income, stockholders’ equity and cash flows of the Company and its consolidated
subsidiaries certified by an independent registered public accounting firm) and,
as soon as practicable after the end of each of the first three quarters of each
fiscal year (beginning with the fiscal quarter ending after the effective date
of the
 
 
13

--------------------------------------------------------------------------------

 
 
Registration Statement), to make available to its stockholders consolidated
summary financial information of the Company and its subsidiaries for such
quarter in reasonable detail, provided that, any report or financial statement
that is filed by the Company and publicly available on the Commission’s EDGAR
system within the applicable time requirements for the filing of such report
under the Exchange Act shall be deemed to have been timely furnished and
delivered to the stockholders at the time furnished or filed with the
Commission;
 
(g)    During a period of three years from the effective date of the
Registration Statement, to furnish to you copies of all reports or other
communications (financial or other) furnished to stockholders, and to deliver to
you (i) as soon as they are available, copies of any reports and financial
statements furnished to or filed with the Commission or any national securities
exchange on which any class of securities of the Company is listed; and (ii)
such additional information concerning the business and financial condition of
the Company as you may from time to time reasonably request (such financial
statements to be on a consolidated basis to the extent the accounts of the
Company and its subsidiaries are consolidated in reports furnished to its
stockholders generally or to the Commission), provided that, any report or
financial statement that is publicly available on the Commission’s EDGAR system
shall be deemed to have been furnished and delivered to you at the time
furnished or filed with the Commission;
 
(h)    To use the net proceeds received by it from the sale of the Shares
pursuant to this Agreement in the manner specified in the Pricing Prospectus
under the caption “Use of Proceeds”;
 
(i)    To use its best efforts to list, subject to notice of issuance, the
Shares on the New York Stock Exchange (the “Exchange”);
 
(j)    If the Company elects to rely upon Rule 462(b), the Company shall file a
Rule 462(b) Registration Statement with the Commission in compliance with Rule
462(b) by 10:00 P.M., Washington, D.C. time, on the date of this Agreement, and
the Company shall at the time of filing either pay to the Commission the filing
fee for the Rule 462(b) Registration Statement or give irrevocable instructions
for the payment of such fee pursuant to Rule 111(b) under the Act; and
 
(k)    Upon request of any Underwriter, to furnish, or cause to be furnished, to
such Underwriter an electronic version of the Company’s trademarks, servicemarks
and corporate logo for use on the website, if any, operated by such Underwriter
for the purpose of facilitating the on-line offering of the Shares (the
“License”); provided, however, that the License shall be used solely for the
purpose described above, is granted without any fee and may not be assigned or
transferred.
 
6.    (a)    The Company represents and agrees that, without the prior consent
of Goldman, Sachs & Co., it has not made and will not make any offer
 
 
14

--------------------------------------------------------------------------------

 
 
relating to the Shares that would constitute a “free writing prospectus” as
defined in Rule 405 under the Act; each Underwriter represents and agrees that,
without the prior consent of the Company and Goldman, Sachs & Co., it has not
made and will not make any offer relating to the Shares that would constitute a
free writing prospectus; any such free writing prospectus the use of which has
been consented to by the Company and Goldman, Sachs & Co. is listed on Schedule
II hereto;
 
(b)    The Company has complied and will comply with the requirements of Rule
433 under the Act applicable to any Issuer Free Writing Prospectus, including
timely filing with the Commission or retention where required and legending;
 
(c)    The Company agrees that if at any time following issuance of an Issuer
Free Writing Prospectus any event occurred or occurs as a result of which such
Issuer Free Writing Prospectus would conflict with the information in the
Registration Statement, the Pricing Prospectus or the Prospectus or would
include an untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances then prevailing, not misleading, the Company will give prompt
notice thereof to Goldman, Sachs & Co. and, if requested by Goldman, Sachs &
Co., will prepare and furnish without charge to each Underwriter an Issuer Free
Writing Prospectus or other document which will correct such conflict, statement
or omission; provided, however, that this representation and warranty shall not
apply to any statements or omissions in an Issuer Free Writing Prospectus made
in reliance upon and in conformity with information furnished in writing to the
Company by an Underwriter through Goldman, Sachs & Co. expressly for use
therein.
 
7.    The Company covenants and agrees with the several Underwriters that the
Company will pay or cause to be paid the following: (i) the fees, disbursements
and expenses of the Company’s counsel and accountants in connection with the
registration of the Shares under the Act and all other expenses in connection
with the preparation, printing, reproduction and filing of the Registration
Statement, any Preliminary Prospectus, any Issuer Free Writing Prospectus and
the Prospectus and amendments and supplements thereto and the mailing and
delivering of copies thereof to the Underwriters and dealers; (ii) the cost of
printing or producing any Agreement among Underwriters, this Agreement, the Blue
Sky Memorandum, closing documents (including any compilations thereof) and any
other documents in connection with the offering, purchase, sale and delivery of
the Shares; (iii) all expenses in connection with the qualification of the
Shares for offering and sale under securities laws as provided in Section 5(b)
hereof, including the reasonable fees and disbursements of counsel for the
Underwriters (including Sullivan & Cromwell LLP and any other counsel in any
non-U.S. jurisdiction) in connection with such qualification and in connection
with the Blue Sky survey and the foreign jurisdiction restrictions survey, (iv)
all fees and expenses in connection with listing the Shares on the
 
 
15

--------------------------------------------------------------------------------

 
 
Exchange; (v) the filing fees incident to, and the reasonable fees and
disbursements of counsel for the Underwriters in connection with, any required
review by Financial Industry Regulatory Authority of the terms of the sale of
the Shares; (vi) the cost of preparing stock certificates; (vii) the cost and
charges of any transfer agent or registrar; (viii) its pro rata portion of any
costs associated with any private jet used by the Company for travel in
connection with any roadshow (it being understood that the Underwriters will
bear all other expenses incurred by the Underwriters in connection with any
roadshow, including travel, car and meeting venue expenses); and (ix) all other
costs and expenses incident to the performance of its obligations hereunder
which are not otherwise specifically provided for in this Section.  It is
understood, however, that, except as provided in this Section, and Sections 9
and 12 hereof, the Underwriters will pay all of their own costs and expenses,
including the fees of their counsel (including Sullivan & Cromwell LLP and any
other counsel in any non-U.S. jurisdiction), stock transfer taxes on resale of
any of the Shares by them, and any advertising expenses connected with any
offers they may make.
 
8.    The obligations of the Underwriters hereunder, as to the Shares to be
delivered at each Time of Delivery, shall be subject, in their discretion, to
the condition that all representations and warranties and other statements of
the Company herein are, at and as of such Time of Delivery, true and correct,
the condition that the Company shall have performed all of its obligations
hereunder theretofore to be performed, and the following additional conditions:
 
(a)    The Prospectus shall have been filed with the Commission pursuant to Rule
424(b) under the Act within the applicable time period prescribed for such
filing by the rules and regulations under the Act and in accordance with Section
5(a) hereof; all material required to be filed by the Company pursuant to Rule
433(d) under the Act shall have been filed with the Commission within the
applicable time period prescribed for such filing by Rule 433; if the Company
has elected to rely upon Rule 462(b) under the Act, the Rule 462(b) Registration
Statement shall have become effective by 10:00 P.M., Washington, D.C. time, on
the date of this Agreement; no stop order suspending the effectiveness of the
Registration Statement or any part thereof shall have been issued and no
proceeding for that purpose shall have been initiated or threatened by the
Commission; no stop order suspending or preventing the use of the Prospectus or
any Issuer Free Writing Prospectus shall have been initiated or threatened by
the Commission; and all requests for additional information on the part of the
Commission shall have been complied with to your reasonable satisfaction;
 
(b)    Sullivan & Cromwell LLP, counsel for the Underwriters, shall have
furnished to you such written opinion or opinions, dated such Time of Delivery,
in form and substance reasonably satisfactory to you, with respect to such
matters as you may reasonably request, and such counsel
 
 
16

--------------------------------------------------------------------------------

 
 
shall have received such papers and information as they may reasonably request
to enable them to pass upon such matters;
 
(c)    Davis Polk & Wardwell LLP, counsel for the Company, shall have furnished
to you their written opinion and 10b-5 letter, dated such Time of Delivery, in
form and substance reasonably satisfactory to you, to the effect set forth in
Annex II(a) and Annex II(b) hereto, respectively.
 
(d)    Adam R. Spilka, General Counsel of the Company, shall have furnished to
you his written opinion, dated such Time of Delivery, in form and substance
reasonably satisfactory to you, to the effect set forth in Annex II(c) hereto.
 
(e)    On the date of the Prospectus at a time prior to the execution of this
Agreement, at 9:30 a.m., New York City time, on the effective date of any
post-effective amendment to the Registration Statement filed subsequent to the
date of this Agreement and also at each Time of Delivery, KPMG LLP shall have
furnished to you a letter or letters, dated the respective dates of delivery
thereof, in form and substance reasonably satisfactory to you, to the effect set
forth in Annex I hereto (the executed copy of the letter delivered prior to the
execution of this Agreement is attached as Annex I(a) hereto and a draft of the
form of letter to be delivered on the effective date of any post-effective
amendment to the Registration Statement and as of each Time of Delivery is
attached as Annex I(b) hereto);
 
(f)    (i) Neither the Company, nor any of its subsidiaries shall have sustained
since the date of the latest audited financial statements included or
incorporated by reference in the Pricing Prospectus any loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth or contemplated in the Pricing
Prospectus, and (ii) since the respective dates as of which information is given
in the Pricing Prospectus there shall not have been any change in the capital
stock, or long-term debt of the Company or any of its subsidiaries or any
change, or any development involving a prospective change, in or affecting the
general affairs, management, financial position, stockholders’ equity or results
of operations of the Company and its subsidiaries, otherwise than as set forth
or contemplated in the Pricing Prospectus, the effect of which, in any such case
described in clause (i) or (ii), is in your judgment so material and adverse as
to make it impracticable or inadvisable to proceed with the public offering or
the delivery of the Shares being delivered at such Time of Delivery on the terms
and in the manner contemplated in the Prospectus;
 
(g)    On or after the Applicable Time (i) no downgrading shall have occurred in
the rating accorded the Company’s debt securities by any
 
 
17

--------------------------------------------------------------------------------

 
 
“nationally recognized statistical rating organization”, as that term is defined
by the Commission for purposes of Rule 436(g)(2) under the Act, and (ii) no such
organization shall have publicly announced that it has under surveillance or
review, with possible negative implications, its rating of any of the Company’s
debt securities;
 
(h)    On or after the Applicable Time there shall not have occurred any of the
following: (i) a suspension or material limitation in trading in securities
generally on the Exchange; (ii) a suspension or material limitation in trading
in the Company’s securities on the Exchange; (iii) a general moratorium on
commercial banking activities declared by either Federal or New York State
authorities or a material disruption in commercial banking or securities
settlement or clearance services in the United States; (iv) the outbreak or
escalation of hostilities involving the United States or the declaration by the
United States of a national emergency or war or (v) the occurrence of any other
calamity or crisis or any change in financial, political or economic conditions
in the United States or elsewhere, if the effect of any such event specified in
clause (iv) or (v) in your judgment makes it impracticable or inadvisable to
proceed with the public offering or the delivery of the Shares being delivered
at such Time of Delivery on the terms and in the manner contemplated in the
Prospectus;
 
(i)    The Shares to be sold at such Time of Delivery shall have been duly
listed, subject to notice of issuance, on the Exchange; and
 
(j)    The Company shall have obtained and delivered to the Underwriters
executed copies of an agreement from each executive officer and director of the
Company substantially to the effect set forth in Section 5(e) hereof in form and
substance satisfactory to you;
 
(k)    The Company shall have complied with the provisions of Section 5(c)
hereof with respect to the furnishing of prospectuses on the New York Business
Day next succeeding the date of this Agreement; and
 
(l)    The Company shall have furnished or caused to be furnished to you at such
Time of Delivery certificates of officers of the Company satisfactory to you as
to the accuracy of the representations and warranties of the Company herein at
and as of such Time of Delivery, as to the performance by the Company of all of
its obligations hereunder to be performed at or prior to such Time of Delivery,
as to the matters set forth in subsections (a) and (f) of this Section and as to
such other matters as you may reasonably request.
 
9.    (a)    The Company will indemnify and hold harmless each Underwriter
against any losses, claims, damages or liabilities, joint or several, to which
such Underwriter may become subject, under the Act or otherwise, insofar as such
 
 
18

--------------------------------------------------------------------------------

 
 
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement, any Preliminary
Prospectus, the Pricing Prospectus or the Prospectus, or any amendment or
supplement thereto, any Issuer Free Writing Prospectus or any “issuer
information” filed or required to be filed pursuant to Rule 433(d) under the Act
otherwise than as a result of a breach by an Underwriter of Section 6(a) hereof
with respect to any “issuer information” filed or required to be filed pursuant
to Rule 433(d) under the Act, or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, and will reimburse
each Underwriter for any legal or other expenses reasonably incurred by such
Underwriter in connection with investigating or defending any such action or
claim as such expenses are incurred; provided, however, that the Company shall
not be liable in any such case to the extent that any such loss, claim, damage
or liability arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission made in the Registration
Statement, any Preliminary Prospectus, the Pricing Prospectus or the Prospectus,
or any amendment or supplement thereto, or any Issuer Free Writing Prospectus,
in reliance upon and in conformity with written information furnished to the
Company by any Underwriter through Goldman, Sachs & Co. expressly for use
therein.
 
(b)    Each Underwriter will indemnify and hold harmless the Company  against
any losses, claims, damages or liabilities to which the Company may become
subject, under the Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement, any Preliminary Prospectus, the Pricing Prospectus or
the Prospectus, or any amendment or supplement thereto, or any Issuer Free
Writing Prospectus, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Registration
Statement, any Preliminary Prospectus, the Pricing Prospectus or the Prospectus,
or any amendment or supplement thereto, or any Issuer Free Writing Prospectus,
in reliance upon and in conformity with written information furnished to the
Company by such Underwriter through Goldman, Sachs & Co. expressly for use
therein; and will reimburse the Company for any legal or other expenses
reasonably incurred by the Company in connection with investigating or defending
any such action or claim as such expenses are incurred.
 
(c)    Promptly after receipt by an indemnified party under subsection (a) or
(b) above of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party
 
 
19

--------------------------------------------------------------------------------

 
 
under such subsection, notify the indemnifying party in writing of the
commencement thereof; but the omission so to notify the indemnifying party shall
not relieve it from any liability which it may have to any indemnified party
otherwise than under such subsection.  In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
therein and, to the extent that it shall wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party (who shall not, except
with the consent of the indemnified party, be counsel to the indemnifying
party), and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party shall
not be liable to such indemnified party under such subsection for any legal
expenses of other counsel or any other expenses, in each case subsequently
incurred by such indemnified party, in connection with the defense thereof other
than reasonable costs of investigation.  No indemnifying party shall, without
the written consent of the indemnified party, effect the settlement or
compromise of, or consent to the entry of any judgment with respect to, any
pending or threatened action or claim in respect of which indemnification or
contribution may be sought hereunder (whether or not the indemnified party is an
actual or potential party to such action or claim) unless such settlement,
compromise or judgment (i) includes an unconditional release of the indemnified
party from all liability arising out of such action or claim and (ii) does not
include a statement as to or an admission of fault, culpability or a failure to
act, by or on behalf of any indemnified party.
 
(d)    If the indemnification provided for in this Section 9 is unavailable to
or insufficient to hold harmless an indemnified party under subsection (a) or
(b) above in respect of any losses, claims, damages or liabilities (or actions
in respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and the Underwriters on the other from the
offering of the Shares.  If, however, the allocation provided by the immediately
preceding sentence is not permitted by applicable law or if the indemnified
party failed to give the notice required under subsection (c) above, then each
indemnifying party shall contribute to such amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company on the one hand and
the Underwriters on the other in connection with the statements or omissions
which resulted in such losses, claims, damages or liabilities (or actions in
respect thereof), as well as any other relevant equitable considerations.  The
relative benefits received by the Company on the one hand and the Underwriters
on the other shall be deemed to be in the same proportion as the total net
proceeds from the offering (before deducting expenses) received
 
 
20

--------------------------------------------------------------------------------

 
 
by the Company bear to the total underwriting discounts and commissions received
by the Underwriters, in each case as set forth in the table on the cover page of
the Prospectus.  The relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company on the one hand or the Underwriters on the
other and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.  The Company and
the Underwriters agree that it would not be just and equitable if contribution
pursuant to this subsection (d) were determined by pro rata allocation (even if
the Underwriters were treated as one entity for such purpose) or by any other
method of allocation which does not take account of the equitable considerations
referred to above in this subsection (d).  The amount paid or payable by an
indemnified party as a result of the losses, claims, damages or liabilities (or
actions in respect thereof) referred to above in this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim.  Notwithstanding the provisions of this subsection (d), no Underwriter
shall be required to contribute any amount in excess of the amount by which the
total price at which the Shares underwritten by it and distributed to the public
were offered to the public exceeds the amount of any damages which such
Underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.  The Underwriters’ obligations in this subsection
(d) to contribute are several in proportion to their respective underwriting
obligations and not joint.
 
(e)    The obligations of the Company under this Section 9 shall be in addition
to any liability which the Company may otherwise have and shall extend, upon the
same terms and conditions, to each person, if any, who controls any Underwriter
within the meaning of the Act and each broker-dealer affiliate of any
Underwriter; and the obligations of the Underwriters under this Section 9 shall
be in addition to any liability which the respective Underwriters may otherwise
have and shall extend, upon the same terms and conditions, to each officer and
director of the Company and to each person, if any, who controls the Company
within the meaning of the Act.
 
10.    (a)    If any Underwriter shall default in its obligation to purchase the
Shares which it has agreed to purchase hereunder at a Time of Delivery, you may
in your discretion arrange for you or another party or other parties to purchase
such Shares on the terms contained herein.  If within thirty-six hours after
such default by any Underwriter you do not arrange for the purchase of such
Shares, then the Company shall be entitled to a further period of thirty-six
hours
 
 
21

--------------------------------------------------------------------------------

 
 
within which to procure another party or other parties satisfactory to you to
purchase such Shares on such terms.  In the event that, within the respective
prescribed periods, you notify the Company that you have so arranged for the
purchase of such Shares, or the Company notifies you that it has so arranged for
the purchase of such Shares, you or the Company shall have the right to postpone
such Time of Delivery for a period of not more than seven days, in order to
effect whatever changes may thereby be made necessary in the Registration
Statement or the Prospectus, or in any other documents or arrangements, and the
Company agrees to file promptly any amendments or supplements to the
Registration Statement or the Prospectus which in your opinion may thereby be
made necessary. The term “Underwriter” as used in this Agreement shall include
any person substituted under this Section with like effect as if such person had
originally been a party to this Agreement with respect to such Shares.
 
(b)    If, after giving effect to any arrangements for the purchase of the
Shares of a defaulting Underwriter or Underwriters by you and the Company as
provided in subsection (a) above, the aggregate number of such Shares which
remains unpurchased does not exceed one-eleventh of the aggregate number of all
the Shares to be purchased at such Time of Delivery, then the Company shall have
the right to require each non-defaulting Underwriter to purchase the number of
shares which such Underwriter agreed to purchase hereunder at such Time of
Delivery and, in addition, to require each non-defaulting Underwriter to
purchase its pro rata share (based on the number of Shares which such
Underwriter agreed to purchase hereunder) of the Shares of such defaulting
Underwriter or Underwriters for which such arrangements have not been made; but
nothing herein shall relieve a defaulting Underwriter from liability for its
default.
 
(c)    If, after giving effect to any arrangements for the purchase of the
Shares of a defaulting Underwriter or Underwriters by you and the Company as
provided in subsection (a) above, the aggregate number of such Shares which
remains unpurchased exceeds one-eleventh of the aggregate number of all the
Shares to be purchased at such Time of Delivery, or if the Company shall not
exercise the right described in subsection (b) above to require non-defaulting
Underwriters to purchase Shares of a defaulting Underwriter or Underwriters,
then this Agreement (or, with respect to the Second Time of Delivery, the
obligations of the Underwriters to purchase and of the Company to sell the
Optional Shares) shall thereupon terminate, without liability on the part of any
non-defaulting Underwriter or the Company, except for the expenses to be borne
by the Company and the Underwriters as provided in Section 7 hereof and the
indemnity and contribution agreements in Section 9 hereof; but nothing herein
shall relieve a defaulting Underwriter from liability for its default.
 
11.    The respective indemnities, agreements, representations, warranties and
other statements of the Company and the several Underwriters, as set forth in
this Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement, shall remain in full force and effect, regardless of any
investigation (or
 
 
22

--------------------------------------------------------------------------------

 
 
any statement as to the results thereof) made by or on behalf of any Underwriter
or any controlling person of any Underwriter, or the Company, or any officer or
director or controlling person of the Company, and shall survive delivery of and
payment for the Shares.
 
12.    If this Agreement shall be terminated pursuant to Section 10 hereof, the
Company shall not then be under any liability to any Underwriter except as
provided in Sections 7 and 9 hereof; but, if for any other reason, any Shares
are not delivered by or on behalf of the Company as provided herein, the Company
will reimburse the Underwriters through you for all reasonable, documented
out-of-pocket expenses approved in writing by you, including fees and
disbursements of counsel, reasonably incurred by the Underwriters in making
preparations for the purchase, sale and delivery of the Shares not so delivered,
but the Company shall then be under no further liability to any Underwriter
except as provided in Sections 7 and 9 hereof.
 
13.    In all dealings hereunder, you shall act on behalf of each of the
Underwriters, and the parties hereto shall be entitled to act and rely upon any
statement, request, notice or agreement on behalf of any Underwriter made or
given by you jointly or by Goldman, Sachs & Co. on behalf of you as the
representative.
 
All statements, requests, notices and agreements hereunder shall be in writing,
and if to the Underwriters shall be delivered or sent by mail, telex or
facsimile transmission to you as the representative in care of Goldman, Sachs &
Co., 200 West Street, New York, New York  10282-2198, Attention: Registration
Department (fax number: (212) 902-3000); and if to the Company shall be
delivered or sent by mail, telex or facsimile transmission to the address of the
Company set forth in the Registration Statement, Attention: Secretary; provided,
however, that any notice to an Underwriter pursuant to Section 9(c) hereof shall
be delivered or sent by mail, telex or facsimile transmission to such
Underwriter at its address set forth in its Underwriters’ Questionnaire, or
telex constituting such Questionnaire, which address will be supplied to the
Company by you upon request; provided, however, that notices under subsection
5(e) shall be in writing, and if to the Underwriters shall be delivered or sent
by mail, telex or facsimile transmission to you as the representative at
Goldman, Sachs & Co., 200 West Street, New York, New York 10282-2198, Attention:
Control Room (fax number: (212) 902-3000). Any such statements, requests,
notices or agreements shall take effect upon receipt thereof.
 
In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the underwriters are required to
obtain, verify and record information that identifies their respective clients,
including the Company, which information may include the name and address of
their respective clients, as well as other information that will allow  the
underwriters to properly identify their respective clients.
 
 
23

--------------------------------------------------------------------------------

 
 
14.    This Agreement shall be binding upon, and inure solely to the benefit of,
the Underwriters, the Company and, to the extent provided in Sections 9 and 11
hereof, the officers and directors of the Company and each person who controls
the Company or any Underwriter, and their respective heirs, executors,
administrators, successors and assigns, and no other person shall acquire or
have any right under or by virtue of this Agreement. No purchaser of any of the
Shares from any Underwriter shall be deemed a successor or assign by reason
merely of such purchase.
 
15.    Time shall be of the essence of this Agreement.  As used herein, the term
“business day” shall mean any day when the Commission’s office in Washington,
D.C.  is open for business.
 
16.    The Company acknowledges and agrees that (i) the purchase and sale of the
Shares pursuant to this Agreement is an arm’s-length commercial transaction
between the Company, on the one hand, and the several Underwriters, on the
other, (ii) in connection therewith and with the process leading to such
transaction each Underwriter is acting solely as a principal and not the agent
or fiduciary of the Company, (iii) no Underwriter has assumed an advisory or
fiduciary responsibility in favor of the Company with respect to the offering
contemplated hereby or the process leading thereto (irrespective of whether such
Underwriter has advised or is currently advising the Company on other matters)
or any other obligation to the Company except the obligations expressly set
forth in this Agreement and (iv) the Company has consulted its own legal and
financial advisors to the extent it deemed appropriate.  The Company agrees that
it will not claim that the Underwriters, or any of them, has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to the
Company, in connection with such transaction or the process leading thereto.
 
17.    This Agreement supersedes all prior agreements and understandings
(whether written or oral) between the Company and the Underwriters, or any of
them, with respect to the subject matter hereof.
 
18.    This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
thereof.
 
19.    The Company and each of the Underwriters hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.
 
20.    This Agreement may be executed by any one or more of the parties hereto
in any number of counterparts, each of which shall be deemed to be an original,
but all such counterparts shall together constitute one and the same instrument.
 
 
24

--------------------------------------------------------------------------------

 
 
21.    Notwithstanding anything herein to the contrary, the Company is
authorized to disclose to any persons the U.S. federal and state income tax
treatment and tax structure of the potential transaction and all materials of
any kind (including tax opinions and other tax analyses) provided to the Company
relating to that treatment and structure, without the Underwriters imposing any
limitation of any kind. However, any information relating to the tax treatment
and tax structure shall remain confidential (and the foregoing sentence shall
not apply) to the extent necessary to enable any person to comply with
securities laws. For this purpose, “tax structure” is limited to any facts that
may be relevant to that treatment.
 
If the foregoing is in accordance with your understanding, please sign and
return to us seven counterparts hereof, and upon the acceptance hereof by you,
on behalf of each of the Underwriters, this letter and such acceptance hereof
shall constitute a binding agreement between each of the Underwriters and the
Company.  It is understood that your acceptance of this letter on behalf of each
of the Underwriters is pursuant to the authority set forth in a form of
Agreement among Underwriters, the form of which shall be submitted to the
Company for examination upon request, but without warranty on your part as to
the authority of the signers thereof.
 
 
Very truly yours,
     
Artio Global Investors Inc.
          By:
 /s/ Francis Harte
    Name:
Francis Harte
    Title:
Chief Financial Officer
 

 

By:
 /s/ Adam R. Spilka
    Name:
Adam R. Spilka
    Title:
General Counsel
 

 
 
 
Goldman, Sachs & Co.
          By:
/s/ Goldman, Sachs & Co.
   
(Goldman, Sachs & Co.)
         
On behalf of each of the Underwriters
 

                                             
 
25

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
Underwriter
 
Total Number of
Firm Shares
to be Purchased
   
Number of Optional
Shares to be
Purchased if
Maximum Option
Exercised
               
Goldman, Sachs & Co.
    2,262,137       339,320  
J.P. Morgan Securities Inc.
    754,046       113,107  
Merrill Lynch, Pierce, Fenner & Smith
                      Incorporated
    754,046       113,107                    
Total
    3,770,229       565,534  



 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE II
 
(a) Issuer Free Writing Prospectuses:
 
None.
 
 

--------------------------------------------------------------------------------